Citation Nr: 9919181	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-09 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for urinary 
frequency/stress incontinence.

2.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for atopic dermatitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 until April 
1986.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from the Detroit, 
Michigan Regional Office (RO) which denied service connection 
for urinary frequency in a rating decision of June 1996, and 
from a rating determination of June 1997 denying increased 
ratings for lumbosacral strain and atopic dermatitis.

The Board notes that upon personal hearing on appeal in July 
1998 before a Member of the Board sitting at Detroit, 
Michigan, the veteran stated that she wished to withdraw the 
issue of an earlier effective date for a 10 percent rating 
for atopic dermatitis which was previously before the Board 
for appellate consideration.  

The issues of entitlement to service connection for urinary 
frequency/stress incontinence due to service-connected back 
disability and service connection for headaches were also 
raised upon personal hearing on appeal.  However, these 
matters are not properly before the Board for appellate 
review and they are referred to the RO for additional 
consideration.

After a review of the evidence of record, the Board is of the 
opinion that the issues of service connection for urinary 
frequency/stress incontinence and an increased rating for the 
service-connected low back disorder should be addressed in a 
REMAND following the ORDER portion of this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's dermatitis appeal has been 
obtained by the RO.

2.  Atopic dermatitis is manifested by hyperpigmentation 
around the eyes and neck, lichenification around the neck and 
generalized itching.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for atopic 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.118, Diagnostic 
Code 7806 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating for her service-connected skin disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  Here, the veteran's claim is well 
grounded because she has a service-connected disability and 
evidence is of record that she claims shows exacerbation of 
the disorder.  See Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  The Board observes in this instance that the 
veteran was most recently afforded a VA dermatologic 
examination in March 1997.  Upon personal hearing in July 
1998, the veteran's representative requested a current VA 
examination to assess current disability with respect to the 
skin.  The Board finds, however, that the most recent 
dermatologic examination, considered in conjunction with the 
other evidence of record, provides a disability picture 
adequate to assess the current degree of symptomatology in 
this regard.  It is found that all relevant facts have been 
properly developed and that no further assistance is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Factual Background

By rating action dated in October 1986, service connection 
for atopic dermatitis was granted, and a noncompensable 
disability evaluation was established under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7806.  The current appeal 
stems from a reopened claim for an increased (compensable) 
rating received in March 1997.  By rating action dated in 
June 1997, the noncompensable evaluation for atopic 
dermatitis was increased to 10 percent.  

The veteran asserts that the symptoms associated with her 
service-connected skin disorder are more severely disabling 
than reflected by the currently assigned disability 
evaluation and warrant a higher rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the function affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).  Pursuant to 38 C.F.R. 
§ 4.118, the veteran's disability is most appropriately rated 
under Diagnostic Code 7806 for eczema.

A noncompensable evaluation is warranted for eczema with 
slight, if any, exfoliation, exudation or itching which is on 
a nonexposed surface or small area.  A 10 percent evaluation 
requires exfoliation, exudation or itching and involvement of 
an exposed surface or extensive area.  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The history of a disability must be considered.  See 38 
C.F.R. §§ 4.1, 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue, as in the instant case, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

VA outpatient clinic records dated between 1993 and 1997 
reflect no treatment for skin symptoms.  The appellant was 
afforded a VA dermatologic examination in March 1997.  She 
stated that she had first started having dermatitis in 1983 
around the eyes extending down to her neck.  She related that 
she had generalized itching. It was reported that Doxepin at 
night and topical cortical steroids had been used with 
success.  Physical examination disclosed hyperpigmentation 
around the eyes and lichenification and hyperpigmentation 
around the neck.  A diagnosis of atopic dermatitis of 
periorbital skin and neck with associated generalized 
pruritus was rendered. 

The veteran presented testimony upon personal hearing on 
appeal in July 1998 before a Member of the Board sitting at 
Detroit, Michigan to the effect that sometimes she would itch 
so badly that she used a brush to scratch.  She related that 
no medication had been strong enough to significantly 
alleviate her symptoms.  It was reported that the condition 
had increased in severity over the past year with frequent 
exacerbations, and daily itching and scratching all over her 
body.  The appellant related that she itched mostly at night.

Analysis

The record in this regard indicates that although the veteran 
asserts that the symptoms associated with her service-
connected skin disorder are more severely disabling than 
reflected by the currently assigned disability evaluation, 
the evidence does not support this contention.  A review of 
the evidence of record between 1993 and 1996 shows that while 
the veteran sought treatment for a number of complaints and 
disorders over those years, no reference to a skin condition 
was recorded.  The record reflects that when she was most 
recently evaluated for compensation and pension purposes in 
March 1997, there were visible hyperpigmented areas about the 
eyes and on her neck, as well as some lichenification about 
the neck.  She testified in July 1998 that she itched a great 
deal and that medication did not significantly relieve her 
symptoms.  However, the Board finds that there is no evidence 
of record which indicates that the appellant has extensive 
lesions or marked disfigurement, or that itching is constant 
for which a 30 percent evaluation might be warranted.  As 
noted previously, she indicated at her personal hearing that 
she itched primarily at night.  As well, there is some 
discrepancy as to how well her skin medication works in this 
regard.  It is shown that while the veteran now states that 
no medication significantly relieves her skin symptoms, it 
was reported on VA examination in March 1997 that there had 
been some success with Doxepin and a topical cortical 
steroids.  In any event, the Board finds that her symptoms of 
itching, hyperpigmentation and lichenification about the eyes 
and neck are adequately contemplated by the currently 
assigned disability evaluation of 10 percent which envisions 
itching, and involvement of an exposed surface or extensive 
area.  An increased rating for the atopic dermatitis is thus 
denied.

In reaching its decision the Board has considered the 
veteran's testimony and statements in the record, as well as 
the history of the service-connected skin disorder and the 
possible application of other provisions of 38 C.F.R. Parts 3 
and 4, (pertaining to extraschedular evaluation).  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  

Additionally, the Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule. 

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.


ORDER

An increased rating for atopic dermatitis is denied.


REMAND

The veteran and her representative contend, in essence, that 
the veteran's service-connected lumbosacral spine disability 
has worsened, with symptoms which include chronic pain and 
muscle spasm for which an increased evaluation is warranted.  
In reviewing the evidence of record, the Board observes that 
the veteran testified at her July 1998 personal hearing that 
she had been receiving ongoing treatment for her back from a 
neurologist at the Detroit VA Medical Center.  (Transcript 
(Tr.) at page 5.)  A review of the veteran's claims folder 
reveals that while VA outpatient records dated between 1993 
and 1996 have been received from the Allen Park VA facility, 
they do not show that treatment was received by the veteran 
for her back.  As such, it is the opinion of the Board that 
the complete VA medical records indicative of treatment 
received by the veteran at the Detroit VA Medical Center 
should be associated with the claims folder.  As well, the 
Board is of the opinion that a current VA low back 
examination would provide a more comprehensive picture of 
current disability in this regard, particularly in view of 
contentions advanced by the veteran and her representative.

With respect to the veteran's claim for service connection 
for urinary frequency/stress incontinence, the appellant 
indicated upon personal hearing on appeal in July 1998 that 
she also wished to have the disorder considered secondary to 
her service-connected low back disability.  The Court of 
Appeals for Veterans Claims (the Court) has held that all 
issues "inextricably intertwined" with the issue certified 
for appeal, are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As the issue of urinary frequency/stress 
incontinence as secondary to the veteran's service-connected 
lumbosacral strain is "intertwined" with the issue currently 
certified for appellate review, and was not adjudicated by 
the RO, the case is remanded to the RO for development in 
this regard consistent with the holding in Harris.  In this 
regard, the RO should be mindful of the holding by the Court 
in Allen v. Brown, 7 Vet. App. 439 (1995) where it was held 
that where service connection is sought on a secondary basis, 
service connection may be granted if it is determined that a 
service-connected disability has aggravated a nonservice-
connected disability pursuant to § 1110 and § 3.310(a) 
(1998).

As well, the Board observes that the appellant indicated in 
correspondence to the RO in April 1996, and testified in July 
1998 that she had sought treatment for urinary frequency at 
various VA facilities throughout the years since service, 
specifically, in Denver Colorado, Dublin, Georgia and in 
Detroit Michigan.  It appears that these records have not 
been requested or secured.  Moreover, it is noted that the 
appellant has never had a VA genitourinary examination for 
compensation and pension purposes.  

The United States Court of Appeals for Veterans Claims (the 
Court) had held that VA's duty to assist includes a thorough 
and contemporaneous medical examination which takes into 
account the records of prior medical treatment and a medical 
opinion so that the evaluation of the claimed disability will 
be a fully informed one."  38 U.S.C.A. § 5107(a); See Roberts 
v. Derwinski, 2 Vet.App. 387, 390 (1992); Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).  In this connection, the Court 
has also held that a VA examination which fails to include a 
review of all of the veteran's medical records is in 
violation of the duty to assist.  Culver v. Derwinski, 3 
Vet.App. 292, 299 (1992).  "The examiner must have the full 
medical record of the veteran prior to making the 
evaluation."  Shoemaker v. Derwinski, 3 Vet.App. 248, 255 
(1992).  In addition, the applicability of Allen v. Brown, 
7 Vet. App. 439 (1995) (secondary service connection based on 
aggravation of a non-service-connected disability by a 
service-connected disability) should also be addressed.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should retrieve any and all of the 
veteran's medical records from VA facilities 
in Denver, Colorado, Dublin Georgia and 
Detroit, Michigan dating back to April 1986.  
Records dating from April 1996 should be 
requested from the VA Allen Park facility, 
unless otherwise specified.

2.  The veteran should be afforded a special 
VA orthopedic examination to ascertain the 
degree of any currently demonstrated low back 
symptomatology.  All indicated tests and 
studies should be accomplished and clinical 
manifestations should be reported in detail.  
The claims folder must be made available to 
the examiner for review prior to the 
examination.  Based on review of the case and 
physical examination, it is requested that 
the examiner clearly express an opinion as to 
whether it is as least as likely as not that 
current low back disability has caused 
urinary frequency/stress incontinence or 
whether the service-connected low back 
disorder has worsened (aggravated) the 
veteran's claimed urinary frequency/stress 
incontinence.  The examiner should explain 
the bases for any opinion rendered (with full 
rationale and citing to evidence in the file) 
and reconcile it with any previously reported 
medical evidence and/or opinion in the claims 
folder.  The examiner should state whether 
the claims folder was reviewed. 

In accordance with DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995), the 
examination report with respect to the 
low back must identify any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability upon use, incoordination, 
painful motion, and pain with use, and 
provide an opinion as to how those 
factors result in limitation of 
function.  If the veteran describes 
flare-ups of pain, the examiner should 
offer an opinion as to whether there 
would be additional limits on functional 
ability during episodes of flare-ups, 
and if feasible, express this in terms 
of additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion 
as to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated.  The 
examination report should be returned in 
a legible narrative format.

3.  The veteran should be afforded a special 
VA urological examination to determine the 
etiology and extent of any urinary frequency 
and/or stress incontinence now indicated.  
All necessary tests and studies should be 
accomplished and clinical manifestations 
should be reported in detail.  The claims 
folder must be made available to the examiner 
for review prior to the examination.  After 
review of the clinical history and physical 
examination, the examiner should clearly 
express an opinion as to whether any urinary 
frequency now shown is related to any 
incident of service, or whether it is as 
least as likely as not that current low back 
disability has caused urinary 
frequency/stress incontinence, or whether the 
service-connected low back disorder has 
worsened (aggravated) the veteran's claimed 
urinary frequency/stress incontinence.  The 
examiner should explain the bases for the 
opinion (with full rationale and citing to 
evidence in the file) and reconcile it with 
any previously reported medical evidence 
and/or opinion in the claims folder.  The 
examiner should state whether the claims 
folder was reviewed.  The examination report 
should be returned in a legible narrative 
format.  

4.  Prior to the examinations, the RO 
must inform the veteran, in writing, of 
all consequences of her failure to 
report in order that she may make an 
informed decision regarding her 
participation in said examinations.

5.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with the 
claims file, for immediate corrective action.

6.  Inasmuch as the issues of entitlement to 
service connection for urinary 
frequency/stress incontinence and service 
connection for urinary frequency/stress 
incontinence secondary to the service- 
connected lumbosacral spine disability are 
deemed to be "inextricably intertwined," 
the RO should take appropriate adjudicative 
action, including consideration of the Allen 
case.  

7.  After completing any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
urinary frequency/stress incontinence 
and an increased rating for lumbosacral 
strain.  If the dispositions remain 
unfavorable to the veteran, the RO 
should furnish her with a supplemental 
statement of the case and afford her the 
opportunity to respond.

The purpose of this remand is to ensure a complete record.  
The Board intimates 
no opinion, either favorable or unfavorable, as to the 
ultimate disposition of the issues on appeal.  The veteran 
may submit additional evidence pertinent to her claim if she 
so desires.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

